Title: To John Adams from Brandenburg & Company, 28 February 1783
From: Brandenburg & Company
To: Adams, John


Monsieur
Stockholm Le 28 fevrier 1783

Monsieur Vôtre fils à été ici pendans cet hiver, et nous a été recommender de Petersbourg par nos amis et Mr Dahne.
Nous Lui avons fournis L’argent necessaire pendans Son Sejour qui n’a eté que d’un mois, et il nous à eté un Vrai plaisir d’avoir pû Lui rendre tous Les Services qui ont pû dependre de nous. C’est une jeune personne qui S’est acquit beaucoup d’amitié ici et qui merite bien qu’on L’aime.
Nous venons d’apprendre par un de nos Amis ici, auquel on a ecrit d’Amsterdam, que vous éties inquiet à son Egard, n’ayant point eu de Ses Nouvelles dépuis Le mois de Decembre passé.
Nous Somes Surpris Monsieur que vous n’ayés point de Ses Lettres. Nous n’avons aucune de Lui même dépuis Son depart, mais Selon Les Avis que nous avons il Se portoit trés bien à Gothembourg il y à quinze jour.
Il est partis d’ici vers La fin de Decembre, pour Gothembourg munis de trés bonnes Lettres de recommendation, il à Sejourner à Norkoping pendans 3. Semaine par raport au mauvais chemin, et il est arriver à Gothembourg vers La fin de Janvier ou il etoit encore il y à 10 jours. Nous Lui croyons pourtant partis à ce moment.
Nous Vous faisons nos Sinceres Compliment Sur la Paix Glorieuse que vous venés de Signer. Nous Serons trés flatter Monsieur Si dans notre pais nous pouvons vous être de quelque Utilité, dans quel genre que ça Soit; Soyés persuader de nôtre zele pour tous ce dont il vous plaira nous charrer.
Nous avons L’honneur d’etre avec un trés parfait Estime; / Monsieur! / vos trés humbe & trés obeist Servit
Sr Ln. Brandenburg & Company
 
Translation
Sir
Stockholm, 28 February 1783

Your son was here this winter and was recommended to us from St. Petersburg by our friends and Mr. Dana.
We provided him with the money he needed during his stay, which was only a month, and found it truly a pleasure to do everything in our power to be of service. He is a young man who earned himself many friends here and who deserves affection.
We have just learned from one of our friends here who had received a letter from Amsterdam that you were worried about your son, not having heard from him since last December.
We are surprised, sir, that you have received no letters from him. We have not had any either since he left, but according to our information he was very well when in Göteborg about two weeks ago.
He left here for Göteborg toward the end of December, provided with excellent letters of introduction. He stayed in Norrköping for three weeks on account of the poor roads and arrived in Göteborg in late January. He was still there ten days ago, but we think he must have left by now.
We offer our sincere compliments on the glorious peace treaty you have just signed. We shall be most flattered, sir, if we may be of use to you here in our country in any way at all. Please believe how eager we are to do anything you ask.
We have the honor to be with most perfect esteem, sir, your very humble and very obedient servants
Sr Ln. Brandenburg & Company
